{¶ 30} This court did not address Ohio's constitutional prohibition against retroactive laws in detail in King or Desbiens. However, the Ohio Supreme Court has done so most recently in State v. Ferguson, ___ N.E.2d ___, 2008-Ohio-4824 while reviewing Senate Bill 5. I write separately *Page 13 
because as an inferior court, we are bound by the rationale of the Ohio Supreme Court in Cook, Wilson and Ferguson in addressing the constitutional issues raised by amendments to R.C. Chapter 2950. Not only did I join Justice Lanzinger in her dissent in Wilson, but I also find persuasive her most recent dissent in Ferguson. I conclude Senate Bill 10 warrants review by the Ohio Supreme Court to determine whether R.C. Chapter 2950 has been transformed from remedial to punitive, thus violating the Ex Post Facto Clause of the United States Constitution and Section 10, Article 1, and Section 28, Article II of the Ohio Constitution. *Page 1